___________

                                     No. 95-3516
                                     ___________


Thomas Robert Sage,                      *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Northern District of Iowa.
United States of America,                *
                                         *          [UNPUBLISHED]
              Appellee.                  *

                                     ___________

                        Submitted:   May 30, 1996

                            Filed:   June 4, 1996
                                     ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.


     Thomas R. Sage appeals from the District Court's1 order denying his
28 U.S.C. § 2255 (1994) motion as an abuse of the writ.         After carefully
reviewing the record before us and the parties' briefs, we conclude the
District Court's judgment was correct.        Accordingly, we affirm.   See 8th
Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The Honorable Edward J. McManus, United States District Judge
for the Northern District of Iowa.